Exhibit 10.1

EXECUTION COPY

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

(“Agreement” dated as of May 21, 2012 between Validus

Holdings, Ltd., a Bermuda corporation (the “Company”), and

Conan Ward (the “Executive”).

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Definitions. For purposes of this Agreement, the following terms
have the meanings set forth below:

“Base Salary” has the meaning set forth in Section 4.01.

“Board” has the meaning set forth in Section 3.01.

“Claims” has the meaning set forth in Section 11.01.

“Confidential Information” means information that is not generally known to the
public and that was or is used, developed or obtained by the Company or its
Subsidiaries in connection with their business. It shall not include information
(a) required to be disclosed by court or administrative order, (b) lawfully
obtainable from other sources or which is in the public domain through no fault
of the Executive or (c) the disclosure of which is consented to in writing by
the Company.

“Date of Termination” has the meaning set forth in Section 5.01.

“Delay Period” has the meaning set forth in Section 15.14(b).

“Employment Period” has the meaning set forth in Section 2.01.

 

1



--------------------------------------------------------------------------------

“Excluded Claims” has the meaning set forth in Section 11.01.

“Intellectual Property” has the meaning set forth in Section 7.01.

“Initial Start Date” has the meaning set forth in Section 2.01.

“Noncompetition Period” has the meaning set forth in Section 9.01.

“Nonsolicitation Period” has the meaning set forth in Section 9.02.

“Notice of Termination” has the meaning set forth in Section 5.03.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, an estate, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

“Proceeding” has the meaning set forth in Section 12.01.

“Reimbursable Expenses” has the meaning set forth in Section 4.04.

“Releasees” has the meaning set forth in Section 11.01.

“Start Date” has the meaning set forth in Section 2.01.

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, twenty (20) percent or more of
the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof; or (b) if a partnership, limited liability company,
association or other business entity, twenty (20) percent or more of the
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by any Person or one or more of the other
Subsidiaries of that Person or a combination thereof. For purposes of this
definition, a Person or Persons will be deemed to have a twenty (20) percent or
more ownership interest in a partnership, limited liability company, association
or other business entity if such Person or Persons are allocated twenty
(20) percent or more of partnership, limited liability company, association or
other business entity gains or losses or control the managing director or member
or general partner of such partnership, limited liability company, association
or other business entity.

 

2



--------------------------------------------------------------------------------

ARTICLE II

EMPLOYMENT

SECTION 2.01 Employment Period. The Company shall employ the Executive, and the
Executive shall accept employment with the Company, upon the terms and
conditions set forth in this Agreement for the period beginning on May 21, 2012
(“Start Date”) and ending on the Date of Termination as defined in Section 5.01
below. The parties acknowledge and agree that the Executive’s employment with
the Company and its Subsidiaries initially began on January 1, 2006 (the
“Initial Start Date”) and that the Executive’s employment with the Company and
its Subsidiaries has been and will be continuous from and through such date
ending on the Termination Date (cumulatively, the “Employment Period”). The
parties acknowledge and agree that, upon the Date of Termination, Executive
shall cease all employment and all other positions with the Company and any
employment and other positions with any of its Subsidiaries.

ARTICLE III

POSITION AND DUTIES

SECTION 3.01 Position and Duties. Effective on the Start Date, the Executive
resigns from his positions as Executive Vice President of the Company and Chief
Executive officer of Validus Reinsurance, Ltd. and shall serve as Advisor to the
Board of Directors (the “Board”) and render such services (if any) as are
assigned by the Board from time to time. The Company may direct, in its sole and
exclusive discretion, that the Executive perform no duties and exercise no
powers or resign from any office held in connection with his employment with the
Company or its Subsidiaries. During the Employment Period, the Executive shall
not directly or indirectly render any services of a business, commercial or
professional nature to any other person or for-profit organization not related
to the business of the Company or its Subsidiaries, whether for compensation or
otherwise, without prior written consent of the Company.

ARTICLE IV

BASE SALARY AND BENEFITS

SECTION 4.01 Base Salary. During the Employment Period, the Executive’s base
salary will be $618,000 per annum (the “Base Salary”). The Base Salary will be
payable no less frequently than monthly on the last working day of each month in
arrears in equal installments. Normal hours of employment are 8:30 a.m. to 5:00
p.m., Monday to Friday. The Executive’s salary has been computed to reflect that
his regular duties are likely, from time to time, to require more than forty
(40) hours per week and the Executive shall not be entitled to receive any
additional remuneration for any such additional hours.

 

3



--------------------------------------------------------------------------------

SECTION 4.02 Bonuses. In addition to the Base Salary, the Executive shall
receive an annual bonus for each of 2012 and 2013 equal to 150% of Base Salary,
which shall be paid to the Executive on or after February 1, 2013 and on or
before March 15, 2013; provided, however, that as a condition precedent to the
receipt of any payment under this Section 4.02 the Executive shall timely
execute and not revoke the General Release of Claims in the form attached hereto
as Exhibit A, on a date between February 1 and February 22, 2013.

SECTION 4.03 Benefits. In addition to the Base Salary, and any bonuses payable
to the Executive pursuant to this Agreement, the Executive shall be entitled to
the following benefits during the Employment Period:

(a) such major medical and life insurance as is, or may during the Employment
Period, be provided generally for other senior executive officers of the Company
as set forth from time to time in the applicable plan documents, which shall be
provided under a health insurance plan maintained by a United States Subsidiary
of the Company if and when the Executive’s regular place of work under this
Employment Agreement is in the United States;

(b) in addition to the public holidays referenced in the Public Holidays Act of
1947 and fifteen (15) paid days off for sick leave, a maximum of five (5) weeks
of paid vacation during the term of the Employment Period;

(c) for the period during which the Executive’s place of work under this
Employment Agreement is Bermuda (but, notwithstanding the foregoing, in no case
later than July 31, 2012), a housing allowance in an amount equal to $18,000 per
month, payable monthly in advance, and reimbursement for the Executive’s Bermuda
housing deposit (such amount to be repaid by the Executive to the Company within
thirty (30) days after the earlier of the date the deposit is returned to the
Executive or the date of any termination of employment of the Executive);

(d) for the period during which the Executive’s place of work under this
Employment Agreement is Bermuda (but, notwithstanding the foregoing, in no case
later than July 31, 2012), an automobile allowance in an amount equal to $900
per month;

(e) for the period during which the Executive’s place of work under this
Employment Agreement is Bermuda (but, notwithstanding the foregoing, in no case
later than July 31, 2012), direct payment or reimbursement of initiation fees
(any resulting equity interest or redemption right in which shall belong to, be
controlled by, and be paid to, the Company) for, and the annual dues for
membership in, two (2) clubs in Bermuda;

 

4



--------------------------------------------------------------------------------

(f) for the period during which the Executive’s place of work under this
Employment Agreement is Bermuda (but, notwithstanding the foregoing, in no case
later than July 31, 2012), reimbursement for round-trip non-business trips by
the Executive and each member of his family residing with him to and from
Bermuda (the benefit under this Section 4.03(f) being in addition to any
reimbursement of air fare described in Section 4.04, below) in accordance with
the Company’s policies and procedures for such family trips as in effect from
time to time, in an aggregate amount not to exceed $25,000;

(g) for the period during which the Executive’s place of work under this
Employment Agreement is Bermuda (but, notwithstanding the foregoing, in no case
later than July 31, 2012), reimbursement for tuition expenses incurred by the
Executive for his children who are attending school in an aggregate amount equal
to the prior agreement between the Company and the Executive on this subject;
and

(h) for the period during which the Executive’s place of work under this
Employment Agreement is Bermuda (but, notwithstanding the foregoing, in no case
later than July 31, 2012), other fringe benefits customarily provided to
similarly situated senior executives residing in Bermuda and

(i) reimbursement for any out of pocket relocation expenses he actually incurs
in connection with his move from Bermuda to New Jersey in a lump sum in an
amount not to exceed $25,000 and to be paid not later than July 24, 2012.

SECTION 4.04 Expenses. The Company shall reimburse the Executive for all
reasonable expenses incurred by him in the course of performing his duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses
(“Reimbursable Expenses”), subject to preapproval by the Lead Outside Director
(or his designee) and the Company’s requirements with respect to reporting and
documentation of expenses.

SECTION 4.05 Long Term Incentive Plan. Subject to the Executive’s compliance
with Articles IX and XIII, the Executive’s restricted stock granted under the
Validus Holdings, Ltd. 2005 Long Term Incentive Plan prior to the date of this
Agreement shall vest according to the schedule attached as Exhibit B; provided,
however, that, with respect to the Performance Share Awards, the percentage of
shares eligible for vesting will be the same as the percentage of shares
eligible for vesting for then-current senior executives at the time of vesting.
The Executive shall not be entitled to any further equity grants on or following
the Start Date.

ARTICLE V

TERM AND TERMINATION

SECTION 5.01 Date of Termination. Executive’s employment shall be “at-will” and
Executive’s Employment Period shall end on the Date of Termination. For purposes
of

 

5



--------------------------------------------------------------------------------

this Agreement, the “Date of Termination” shall mean the first to occur of the
following: (a) February 1, 2013, (b) immediately upon the Company providing
Notice of Termination to the Executive for any reason; (c) immediately upon the
Executive providing Notice of Termination to the Company stating that he is
resigning from the Company for any reason; or (d) the date of Executive’s death.

SECTION 5.02 Payments Upon Termination.

(a) Upon termination of the Employment Period for any reason, the Executive (or
his estate, in the case of death) shall: (i) continue to receive Base Salary and
benefits set forth in Section 4.03 above through the Date of Termination;
(ii) continue to vest in any shares of restricted stock of Company granted to
the Executive through the Date of Termination; and (iii) continue to receive
reimbursement for all Reimbursable Expenses incurred by the Executive prior to
the Date of Termination. The Executive’s entitlements under all other benefit
plans and programs of the Company shall be as determined thereunder.

(b) Upon termination of the Employment Period for any reason on or prior to
February 1, 2013, the Executive shall receive, as severance, subject to
execution and non-revocation of a General Release of Claims in the form attached
hereto as Exhibit A within twenty-one (21) days following the Date of
Termination, within five (5) business days of the Effective Date of the General
Release of Claims (as defined therein): (i) a lump sum payment equal to the sum
of (A) the Base Salary at the rate of $618,000 per annum which Executive would
otherwise have received had he remained employed by the Company through
December 31, 2013 plus (B) the bonus payments set forth in Section 4.02,
provided, however, that, if the Date of Termination occurs during December 2012
such amount shall be paid in a lump sum as soon as practicable on or after
January 1, 2013, and, provided, further that if the Date of Termination occurs
in 2013, then it shall occur, and the Executive shall execute the General
Release of Claims, at such time as would cause the lump sum payment under this
Section 4.02(b)(i) to be made not later than March 15, 2013, (ii) the health
insurance benefits set forth in Section 4.03(a), which shall be provided under a
health insurance plan maintained by a United States Subsidiary of the Company,
until the first to occur of the date the Executive becomes eligible for health
insurance through another employer and December 31, 2013, but only to the extent
permitted by the terms and conditions of such health insurance plan, and
(iii) the reimbursement of moving expenses set forth in Section 4.03(i), in each
case, to the extent not previously provided to the Executive.

SECTION 5.03 Notice of Termination. Any termination of employment by the Company
or by the Executive for any reason shall be communicated by written notice to
the other party hereto (“Notice of Termination”).

 

6



--------------------------------------------------------------------------------

ARTICLE VI

CONFIDENTIAL INFORMATION

SECTION 6.01 Nondisclosure and Nonuse of Confidential Information. The Executive
will not disclose or use at any time during or after the Employment Period any
Confidential Information of which the Executive has, is or becomes aware,
whether or not such information is developed by him, except to the extent that
such disclosure or use is directly related to and required by the Executive’s
performance of duties assigned to the Executive pursuant to this Agreement or as
otherwise permitted or required by applicable law. Under all circumstances and
at all times, the Executive will take all appropriate steps to safeguard
Confidential Information in his possession and to protect it against disclosure,
misuse, espionage, loss and theft.

ARTICLE VII

INTELLECTUAL PROPERTY

SECTION 7.01 Ownership of Intellectual Property. In the event that the Executive
as part of his activities on behalf of the Company generates, authors or
contributes to any invention, design, new development, device, product, method
of process (whether or not patentable or reduced to practice or comprising
Confidential Information) or has previously done so, any copyrightable work
(whether or not comprising Confidential Information) or any other form of
Confidential Information relating directly or indirectly to the business of the
Company as now or hereinafter conducted (collectively, “Intellectual Property”),
the Executive acknowledges that such Intellectual Property is the sole and
exclusive property of the Company and hereby assigns all right, title and
interest in and to such Intellectual Property to the Company. Any copyrightable
work prepared in whole or in part by the Executive during the Employment Period
will be deemed “a work made for hire” under Section 201(b) of the Copyright Act
of 1976, as amended, and the Company will own all of the rights comprised in the
copyright therein. The Executive will promptly and fully disclose all
Intellectual Property and will cooperate with the Company to protect the
Company’s interests in and rights to such Intellectual Property (including
providing reasonable assistance in securing patent protection and copyright
registrations and executing all documents as reasonably requested by the
Company, whether such requests occur prior to or after termination of
Executive’s employment hereunder).

ARTICLE VIII

DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT

SECTION 8.01 Delivery of Materials upon Termination of Employment. As requested
by the Company, from time to time and upon the termination of the Executive’s
employment with the Company for any reason, the Executive will promptly deliver
to the Company all property of the Company or its Subsidiaries, including,
without limitation, all copies and embodiments, in whatever form or medium, of
all Confidential Information or Intellectual Property in the Executive’s
possession or within his control (including written records, notes, photographs,
manuals, notebooks, documentation, program listings, flow charts, magnetic
media, disks, diskettes, tapes and all other materials containing any
Confidential

 

7



--------------------------------------------------------------------------------

Information or Intellectual Property) irrespective of the location or form of
such material and, if requested by the Company, will provide the Company with
written confirmation that, to the best of his knowledge, all such materials have
been delivered to the Company.

ARTICLE IX

NONCOMPETITION AND NONSOLICITATION

SECTION 9.01 Noncompetition. The Executive acknowledges that during his
employment with the Company, he has and will become familiar with trade secrets
and other Confidential Information concerning the Company or its Subsidiaries,
and that his services will be of special, unique and extraordinary value to the
Company, and he has developed and may continue to develop relationships with the
clients and service providers of the Company at the expense of the Company. In
addition, the Executive hereby agrees that at any time during the Employment
Period, and for a period six (6) months after the Date of Termination or through
January 15, 2013, whichever is later, (the “Noncompetition Period”), Executive
will not directly or indirectly own, manage, control, participate in, be
employed by, render services for or in any manner engage in any business
competing with the businesses of the Company or its Subsidiaries as such
businesses exist or are in process or being planned as of the Date of
Termination, within any geographical area in which the Company or its
Subsidiaries engage or plan to engage in such businesses; provided, however,
that (i) the portion of the Noncompetition Period following the Date of
Termination shall be reduced by the period of time, if any, between the date of
Notice of Termination is given and the Date of Termination, (ii) following the
three (3) month anniversary of the Date of Termination, the Executive may accept
a position with a business that competes with the business of the Company with
the permission of the Company, which permission shall not be unreasonably
withheld, and (iii) subject to his compliance with the other terms and
conditions of this Agreement, the Executive may discuss employment opportunities
with any person or entity who or which competes with the Company or its
Subsidiaries during the Noncompetition Period. It shall not be considered a
violation of this Section 9.01 for the Executive to be a passive owner of not
more than 2% of the outstanding stock of any class of a corporation which is
publicly traded, so long as the Executive has no active participation in the
business of such corporation.

SECTION 9.02 Nonsolicitation of Employees. The Executive hereby agrees that
during the Employment Period and for a period of one (1) year after the Date of
Termination (the “Nonsolicitation Period”) the Executive will not, directly or
indirectly through another entity, induce or attempt to induce any employee of
the Company or its Subsidiaries to leave the employ of the Company or its
Subsidiaries, or in any way interfere with the relationship between the Company
or its Subsidiaries and any employee thereof or otherwise employ or receive the
services of any individual who was an employee of the Company or its
Subsidiaries at any time during such Nonsolicitation Period or within the
six-month period prior thereto; provided, however, that the Executive may
solicit or hire any person who has voluntarily resigned from the Company or its
Subsidiaries during the Nonsolicitation Period without any direct or indirect
inducement or solicitation by Executive provided that the Executive first
obtains the Company’s approval.

 

8



--------------------------------------------------------------------------------

SECTION 9.03 Nonsolicitation of Customers. During the Noncompetition Period, the
Executive will not induce or attempt to induce any customer, supplier, client,
insured, reinsured, reinsurer, broker, licensee or other business relation of
the Company or its Subsidiaries to cease doing business with the Company or its
Subsidiaries.

SECTION 9.04 Nondisparagement.

(a) Executive Nondisparagement. Executive agrees that he shall not make, publish
or confirm any statements or remarks to third parties which are derogatory,
disparaging or critical of the Company or any of the other Releasees (or induce
or encourage others to do so) including, but not limited to, any such statements
or remarks about their respective reputations, judgment, acumen, character or
skills.

(b) Company Nondisparagement. The Company agrees that it will cause each of its
current officers and directors, for so long as he or she remains an officer or
director of the Company, not to make, publish or confirm any statements or
remarks to third parties which are derogatory, disparaging or critical of the
Executive (or induce or encourage others to do so) including, but not limited
to, any such statements or remarks about his reputation, judgment, acumen,
character or skills.

SECTION 9.05 Enforcement. If, at the enforcement of Sections 9.01, 9.02 9.03, or
9.04 a court holds that the duration, scope or area restrictions stated herein
are unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances will be
substituted for the stated duration, scope or area and that the court will be
permitted to revise the restrictions contained in this Article 9 to cover the
maximum duration, scope and area permitted by law.

ARTICLE X

EQUITABLE RELIEF

SECTION 10.01 Equitable Relief. The Executive acknowledges that (a) the
covenants contained herein are reasonable, (b) the Executive’s services are
unique, and (c) a breach or threatened breach by him of any of his covenants and
agreements with the Company contained in Sections 6.01, 7.01, 8.01, 9.01, 9.02,
9.03, or 9.04 could cause irreparable harm to the Company for which they would
have no adequate remedy at law. Accordingly, and in addition to any remedies
which the Company may have at law, in the event of an actual or threatened
breach by the Executive of his covenants and agreements contained in Sections
6.01, 7.01, 8.01, 9.01, 9.02, 9.03, or 9.04 the Company shall have the absolute
right to apply to any court of competent jurisdiction for such injunctive or
other equitable relief as such court may deem necessary or appropriate in the
circumstances.

 

9



--------------------------------------------------------------------------------

ARTICLE XI

RELEASE AND EXECUTIVE REPRESENTATIONS

SECTION 11.01 Release. Executive, for himself and his successors, assigns,
executors, heirs, estate and administrators, now and forever hereby knowingly
and willingly releases and discharges the Company and each of its past and
present Subsidiaries, together with each of their officers, directors,
stockholders, partners, principals, members, managers, employees, agents,
representatives and attorneys, and each of their respective Subsidiaries,
estates, predecessors, successors, and assigns (collectively, the “Releasees”)
from any and all rights, claims, charges, actions, causes of action, complaints,
sums of money, suits, debts, covenants, contracts, agreements, promises,
obligations, damages, demands or liabilities of every kind whatsoever, in law or
in equity, whether known or unknown, suspected or unsuspected (collectively,
“Claims”), which Executive or his executors, administrators, heirs, estate,
successors or assigns ever had, now has or may hereafter claim to have by reason
of any matter, cause or thing whatsoever arising from the beginning of time up
to the date Executive signs this Agreement including, but not limited to,
(a) any such Claims relating in any way to Executive’s employment relationship
with the Company or any of the Releasees, (b) any such Claims arising under any
foreign, federal, local or state statute or regulation, including, without
limitation, the Fair Labor Standards Act, Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974, the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall
Street Reform and Consumer Protection Act, and/or any applicable law regarding
whistleblowing or discrimination, each as amended, (c) any claims relating to
wrongful or constructive employment termination or demotion or (d) any claims
arising under or relating to any policy, agreement, understanding or promise,
written or oral, formal or informal, between the Company and any of the
Releasees and Executive; provided, however, that notwithstanding the foregoing,
nothing contained in this Section 11.01 shall in any way release or discharge:
(i) any rights Executive may have to any vested pension benefits;
(ii) Executive’s right to bring any Claim for breach of this Agreement by the
Company; (iii) any Claims Executive may have that cannot be waived under
applicable law; or (iv) any rights Executive may have to indemnification or
coverage under any directors and officers, errors and omissions or general
liability insurance coverage maintained by the Company covering the Executive
(collectively, the “Excluded Claims”).

SECTION 11.02 Executive Representations.

(a) Executive represents and agrees that, except with respect to the Excluded
Claims, the Company and the other Releasees have fully satisfied any and all
obligations whatsoever owed to Executive arising out of his employment with the
Company or any of the Releasees, and that no further payments or benefits are
owed to Executive by the Company or any of the Releasees, except as specifically
provided in this Agreement. Executive represents and agrees that, except for the
Excluded Claims, Executive has knowingly and willingly relinquished, waived and
forever released any and all rights to any personal recovery in any action or
proceeding that may be commenced by Executive or on his behalf, arising out of
his employment relationship with the Company or any of its Subsidiaries prior to
the date of this Agreement including, without

 

10



--------------------------------------------------------------------------------

limitation, claims for back pay, front pay, liquidated damages, compensatory
damages, general damages, special damages, punitive damages, exemplary damages,
costs, expenses and attorneys’ fees.

(b) Executive represents and agrees that he has not filed or commenced any
action or proceeding or lodged any complaint or grievance with any governmental
agency or quasi-governmental agency against the Company or any of the other
Releasees.

(c) Executive represents and agrees that he is not aware of, has never been
aware of, and has not engaged in, any violations of any laws, rules or
regulations with respect to any accounting, financial, reporting or any other
matters at the Company or any of its Subsidiaries by any of their respective
officers, directors, employees, agents or any other person providing services to
them.

(d) Executive represents and agrees that he has been provided with an
opportunity to consult with an attorney of his choosing prior to executing this
Agreement. Executive represents that he has read this Agreement, and
specifically the release in Section 11.01 above, and that he understands its
terms and enters into this Agreement freely, voluntarily, and without coercion.
Executive acknowledges and agrees that he is under no obligation to consent to
this Agreement.

(e) Executive represents and agrees that he is receiving benefits and payments
to which he would not otherwise be entitled unless he executes and delivers the
release in this Agreement.

(f) Executive represents and agrees that (a) the execution, delivery and
performance of this Agreement by the Executive does not and will not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which the Executive is a party or by
which he is bound, (b) except for agreements provided to the Company by the
Executive, the Executive is not a party to or bound by any employment agreement,
noncompetition agreement or confidentiality agreement with any other Person, and
(c) upon the execution and delivery of this Agreement by the Company, this
Agreement will be the valid and binding obligation of the Executive, enforceable
in accordance with its terms. In the event that any action is brought against
Executive involving any breach of any employment agreement, noncompetition
agreement or confidentiality agreement with any other Person, the Executive
shall bear his own costs incurred in defending such action, including but not
limited to, court fees, arbitration costs, mediation costs, attorneys’ fees and
disbursements.

 

11



--------------------------------------------------------------------------------

(g) Executive represents and agrees that, following the Employment Period,
Executive will not seek or be entitled to employment with the Company or any of
its Subsidiaries.

ARTICLE XII

INDEMNIFICATION

SECTION 12.01 General Indemnification. The Company agrees that if the Executive
is made a party, or is threatened to be made a party, to any action, suit or
proceeding, whether civil, criminal, administrative or investigative (other than
any action, suit or proceeding initiated by, with the assistance or cooperation
of, or on behalf of, Executive) (each, a “Proceeding”), by reason of the fact
that he is or was a director, officer or employee of the Company or is or was
serving at the request of the Company as a director, officer, member, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise, including service with respect to employee benefit plans, whether or
not the basis of such Proceeding is the Executive’s alleged action in an
official capacity while serving as a director, officer, member, employee or
agent, the Executive shall be indemnified and held harmless by the Company to
the fullest extent permitted or authorized by applicable law and its
organizational documents, against all cost, expense, liability and loss
reasonably incurred or suffered by the Executive in connection therewith, and
such indemnification shall continue as to the Executive even if he has ceased to
be a director, member, employee or agent of the Company or other entity and
shall inure to the benefit of the Executive’s heirs, executors and
administrators. The Company agrees to maintain a directors’ and officers’
liability insurance policy covering the Executive to the extent the Company
provides such coverage for its other executive officers. The Executive may
select his own counsel to represent him in connection with any matter for which
the Executive is entitled to indemnification under this Section 12.01.

ARTICLE XIII

COOPERATION

SECTION 13.01 Cooperation. Executive agrees to cooperate fully with the Company
and its Subsidiaries in all matters concerning any requests for information
about (i) the services or advice Executive provided to the Company or any of its
Subsidiaries during his employment with the Company or any of its Subsidiaries
or (ii) any events occurring during Executive’s employment with the Company.
Executive’s cooperation shall include: (A) being available to meet and speak
with officers or employees of the Company or any of its Subsidiaries, the
Company’s counsel or any third parties at the request of the Company at
reasonable times (but not later than five (5) business days following any such
request) and locations to be determined by the Company, (B) giving accurate and
truthful information at any interviews and accurate and truthful testimony in
any pending or future legal proceedings, arbitrations or actions, (C) executing
accurate and truthful documents, including, but not limited to, affidavits,
declarations and certifications, and (D) taking such other actions as may
reasonably be requested by the Company and/or the Company’s counsel to
effectuate the foregoing.

 

12



--------------------------------------------------------------------------------

SECTION 13.02 Non-Cooperation. Executive agrees that he shall not cooperate or
assist any non-governmental third party in the development, presentation or
prosecution of any disputes, differences, grievances, arbitrations, claims,
charges or complaints on behalf of any non-governmental third party against the
Company or any of the other Releasees.

ARTICLE XIV

LEGAL PROCESS

SECTION 14.01 Legal Process. Nothing in this Agreement is intended to or shall
preclude Executive from providing truthful testimony in response to a valid
subpoena, court order, regulatory request or other judicial, administrative or
legal process or otherwise as required by law, in which event Executive shall
notify the Company in writing as promptly as practicable after receiving any
such request of the anticipated testimony and at least ten (10) days prior to
providing such testimony (or, if such notice is not possible under the
circumstances, with as much prior notice as is possible).

ARTICLE XV

MISCELLANEOUS

SECTION 15.01 Rights and Remedies. The Company will be entitled to enforce its
rights and remedies under this Agreement specifically, without posting a bond or
other security, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. There are
currently no disciplinary or grievance procedures in place, there is no
collective agreement in place, and there is no probationary period.

SECTION 15.02 Consent to Amendments. The provisions of this Agreement may be
amended or waived only by a written agreement executed and delivered by the
Company and the Executive. No other course of dealing between the parties to
this Agreement or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any such parties.

SECTION 15.03 Successors and Assigns. All covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto will bind and inure
to the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not, provided, however, that the Executive may not
assign his rights or delegate his obligations under this Agreement without the
written consent of the Company.

SECTION 15.04 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.

SECTION 15.05 Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all of which counterparts taken together will constitute one
and the same agreement.

 

13



--------------------------------------------------------------------------------

SECTION 15.06 Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

SECTION 15.07 Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally to the
recipient, two (2) business days after the date when sent to the recipient by
reputable express courier service (charges prepaid) or four (4) business days
after the date when mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid. Such notices, demands and other
communications will be sent to the Executive and to the Company at the addresses
set forth below.

 

If to the Executive:    To the last address delivered to the Company by the
Executive in the manner set forth herein. If to the Company:    Validus Holdings
  

29 Richmond Road, 4th Floor

Hamilton HM 11

   Bermuda    Attn: General Counsel

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

SECTION 15.08 Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

SECTION 15.09 No Third Party Beneficiary. This Agreement will not confer any
rights or remedies (or any obligations) upon any person other than the Company,
the Executive and their respective heirs, executors, successors and assigns.

SECTION 15.10 Entire Agreement. This Agreement (including the exhibits attached
hereto and the documents referred to herein) constitutes the entire agreement
among the parties and supersedes any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
in any way to the subject matter hereof including, but not limited to, the
initial Employment Agreement between the Company and the Executive dated as of
December 5, 2005, the Validus Re, Ltd. Statement of Conditions of Employment
dated as of January 30, 2006, the Amended and Restated Employment Agreement
between the Company and the Executive dated as of February 2007, the Amendment
to the Amended and Restated Employment Agreement between the Company and the
Executive dated as of November 12, 2008, and the Amended and Restated Employment
Agreement between the Company and the Executive dated as of March 17, 2010 which
agreements are amended and superseded in their entirety and are of no further
force and effect.

 

14



--------------------------------------------------------------------------------

SECTION 15.11 Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party. Any reference to
any federal, state, local or foreign statute or law will be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise. The use of the word “including” in this Agreement means “including
without limitation” and is intended by the parties to be by way of example
rather than limitation.

SECTION 15.12 Survival. Sections 6.01, 7.01, 8.01 and Articles 9, 11, 12 and 13
will survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

SECTION 15.13 GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY
AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW JERSEY, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS, AND THE PARTIES
HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF
NEW JERSEY.

SECTION 15.14 Section 409A.

(a) It is intended that this Agreement will comply with Section 409A and
Section 457A of the Internal Revenue Code of 1986, as amended (the “Code”) and
any regulations and guidelines promulgated thereunder (collectively, “Section
409A”), to the extent the Agreement is subject thereto, and the Agreement shall
be interpreted on a basis consistent with such intent. If an amendment of the
Agreement is necessary in order for it to comply with Section 409A or
Section 457A, the parties hereto will negotiate in good faith to amend the
Agreement in a manner that preserves the original intent of the parties to the
extent reasonably possible. No action or failure to act pursuant to this
Section 15.14 shall subject the Company to any claim, liability, or expense, and
the Company shall not have any obligation to indemnify or otherwise protect the
Executive from the obligation to pay any taxes, interest or penalties pursuant
to Section 409A or Section 457A of the Code.

(b) Notwithstanding any provision to the contrary in this Agreement or the
attached General Release of Claims, if the Executive is deemed on the date of
his or her “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Company to be a “specified employee” (within the
meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any payment or
benefit that is considered deferred compensation under Section 409A payable on
account of a “separation from service” that is required to be delayed pursuant
to Section 409A(a)(2)(B) of the Code (after taking into account any applicable
exceptions to such requirement), such payment or benefit shall be made or
provided on the date that is the earlier of (i) the expiration of the six
(6)-month period measured from the date of the Executive’s “separation from
service,” or (ii) the date of the Executive’s death (the “Delay Period”). Upon
the

 

15



--------------------------------------------------------------------------------

expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 15.14 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Executive in a lump sum and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

(c) With respect to any reimbursement or in-kind benefit arrangements of the
Company and its subsidiaries that constitute deferred compensation for purposes
of Section 409A, the following conditions shall be applicable: (i) the amount
eligible for reimbursement, or in-kind benefits provided, under any such
arrangement in one calendar year may not affect the amount eligible for
reimbursement, or in-kind benefits to be provided, under such arrangement in any
other calendar year (except that the health and dental plans may impose a limit
on the amount that may be reimbursed or paid), (ii) any reimbursement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iii) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days after termination of employment”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.
Whenever payments under this Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of
Section 409A.

(d) Notwithstanding any provision of this Agreement to the contrary, any
allowance or reimbursement provided for under Section 4.03 above that is payable
under Section 5.02 shall be paid to the Executive no later than the end of the
calendar year following the calendar year during which the Date of Termination
occurs.

(The remainder of this page is intentionally left blank.)

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 21th
day of May 2012, to be effective as of the date and year above written.

 

VALIDUS HOLDINGS, LTD. By:  

/s/ Joseph E. (Jeff) Consolino

Printed Name:  

Joseph E. (Jeff) Consolino

Title:  

President & Chief Financial Officer

CONAN WARD By:  

/s/ Conan M. Ward

Printed Name:  

Conan M. Ward

 

17